Detailed Action

1. This Office Action is submitted in response to the Application filed 3-10-2020, wherein claims 18-20, 23 and 24 were canceled and claims 1-17 were amended by preliminary amendment. Claims 1-17, 21 and 22 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2. Claims 1-7, 9-17, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Miller, USPN 7,608,818. 
 Regarding claim 1, Miller discloses a differential mobility spectrometer (DMS)70, an ion filter (note Figure 1) for filtering ions in a gas sample provided by a gas chromatograph (GC), where ions flow through a plurality of separated channels in the DMS (the first and second ion channels for filtering ions in a gas sample), which are formed by a plurality of filter electrode pairs 26a-28a, 26b-26b, 26c-28c, 26d-28d, and 26e-28e (note Figure 4) micromachined in a single silicon substrate 22, such that sample ions flow along separate paths to the associated detector pairs 30a-32a, 30b-32b, 30c-32c, 30d-32d, and 30d-
Miller also discloses DMS 80 (note Figure 5) having a plurality of ion filter flow channels formed by pairs of electrodes 61a-62a, 61b-62b, 61c-62c, 61d-62d, and 61e-62e that direct the flow of sample ions along a separate flow paths, which may be independently controlled allowing each ion filter electrode pair and detector pair to be specialized for analyzing a selected species. See Col. 18, line 57-67 and Col. 19, line 1-59.
Regarding temperature control of the ion filter flow channels described above, Miller describes integrating heaters and temperature sensors in the GC and/or DMS flow channels for operating the DMS flow channels at a temperature suitable for enhancing filtering and detection of a sample S constituents, where the controller (processor 10c) is located within the DMS control circuitry (note Figure’s 4 and 5) and provides thermal management by interfacing with and/or employing an electrically driven cooling and/or heating system to enhance detection of certain ion species. See Col. 11, line 1-55 and Col. 41, line 7-60.
For example, GC-DMS system 416, shown below in Figure 29C, includes a sample S that, enters flow channel 436 through inlet 428 via a transport gas, while controller 440 (same as 10c) regulates the temperature of flow channel 436 by adjusting current flow through heater element 438. Col. 41, line 7-60.

    PNG
    media_image1.png
    576
    536
    media_image1.png
    Greyscale
 

Miller fails to explicitly disclose using the controller to control a difference in temperature between the first and second ion channels; however, it would have been obvious to one of ordinary skill that the multiple DMS flow channels (note Figure 4) may be integrated with heaters and be independently controlled with the controller of Miller, as described above, and would obviously include controlling differences in temperature between multiple channels (the first and second ion channels), which Miller    would choose to do in thereby enabling improved species discrimination with GC-DMS systems.
Regarding locating each ion channel within a monolithic electrode layer; Miller teaches that both DMS 70 and DMS 80 described above, are micro-fabricated on single silicon substrates 22 and 24, where the structure of DMS 70 in Figure 4 has been formed by micromachining in accordance with MEMS fabrication technology. Col. 31, line 10-33.
Miller fails to explicitly disclose that each ion channel is located within a monolithic electrode layer; however, it would have been obvious to one of ordinary skill in the art that micro-fabricating the structure of a DMS on a single silicon substrate, in accordance with Miller, is equivalent to locating each ion channnel within a monolithic electrode layer, as claimed.
Regarding claims 2 and 7, Miller discloses the claimed ion filter (DMS) that includes a plurality of separated channels (the first, second and third ion channels) each of which is maintained at a temperature suitable for enhancing filtering and detection of a sample constituents, by a controller that controls differences in temperature between multiple channels, as described above regarding claim 1.
Regarding claim 3, 5, 6 and 15, Miller teaches the claimed ion filter (DMS) that includes using a controller to control differences in temperature between multiple channels, as described above regarding 
Miller fails to explicitly disclose providing thermal insulation between the channels; however, it would have been obvious to one of ordinary skill in the art that micromachining a silicon substrate to provide the plurality of channels described above, would be equivalent to providing thermal insulation to various channel portions of the DMS including a trench between channels, since the silicon substrate is a good thermal insulator. 
Miller also teaches providing thermal insulators such as silicon or glass spacers and air gaps between subtrates at Col. 29, line 23-30.
Regarding claim 4, Miller discloses the claimed ion filter (DMS) that includes a plurality of separated channels (the first, second and third ion channels), as described above regarding claims 1-3, where Miller also discloses multiple layer DMS 86 (note Figure 6) that includes first and second electrode portions 88 and 24 that define flow channels 90a and 90b, where third electrode 22 includes a channel portion 91 that connects the first and second ion channels. See Col. 20, line 5-67.
Regarding claim 9-14 and 16, Miller teaches the claimed ion filter (DMS) that includes integrating heaters and temperature sensors in the DMS flow channels and a controller for operating the DMS flow channels at a temperature suitable for enhancing filtering and detection of sample S constituents, as described above regarding claims 1-4.
Miller describes above, integrating heaters onto the DMS substrate to provide temperature control for the DMS flow channels, but Miller fails to explicitly teach using the claimed heating layer; however, it would have been obvious to one of ordinary skill in the art that, integrating heaters onto the DMS substrate would be equivalent to providing the heating layer of claims 9-14 and 16.
Regarding claim 17, Miller discloses the claimed ion filter (DMS) that also includes the ionizer 430 and detector 434, as shown in Figure 29C above.
Regarding claims 21 and 22, Miller teaches the claimed ion filter (DMS) that is used to perform all the steps of these method claims, as described above regarding claims 1-7 and 9-17.
8 is rejected under 35 U.S.C. 103 as being unpatentable over Miller, USPN 7,608,818, in view of Smith, USPN 6,818,890. 
 Regarding claim 8, Miller discloses the claimed ion filter (DMS), that includes a controller that provides gas flow at different temperatures into the flow channel, as shown in Figure 29C above and described above regarding claim 1, but Miller fails to teach using a funnel to channel gas flow at different temperatures into first and second ion channels.
Smith discloses using a funnel at the entrance 1 portion and at the exit 12 portion of ion mobility (IMS) drift tube 5 (note Figure 1), where the funnels are used to focus ions in order to improve ion transmission into and out of the IMS.
Modification would have required Miller to use the funnels of Smith to focus ions into and out of the IMS to reduce the loss of ions into and out of the IMS.
Therefore, it would have been an obvious modification to have made at the time of the effective filing of the claimed invention, since it would have allowed Miller to improve ion transmission into and out of the IMS, thereby enabling increased sensitivity in ion mobility spectrometry/mass spectrometry instruments.



Conclusion	
Any inquiry concerning this communication or earlier communications should be directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim can be reached at (571)272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from 
PJ
May 13, 2021
/Phillip A Johnston/
Primary Examiner, Art Unit 2881